The writ of error brings for review judgment in favor of plaintiff in an ejectment suit, the purpose of which was to settle the location of a boundary line between lots in a platted subdivision.
The principles of law involved were properly applied by the court and the issues of fact were submitted to the jury under proper instructions by the court. The evidence was conflicting. Neither side was entitled to an instructed verdict. The jury exercised its right to resolve conflicts in the evidence and returned a verdict which finds substantial support in the record. The trial judge approved the verdict by denying motion for new trial.
So the judgment should be affirmed. It is so ordered.
Affirmed.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, P.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment.